[Cite as State v. Reed, 2014-Ohio-4385.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                   Nos. 101016 and 101017




                                      STATE OF OHIO
                                                  PLAINTIFF-APPELLEE

                                            vs.

                                      KENNETH REED
                                                  DEFENDANT-APPELLANT




                              JUDGMENT:
                   REVERSED, VACATED, AND REMANDED



                                   Criminal Appeal from the
                           Cuyahoga County Court of Common Pleas
                        Case Nos. CR-12-566485-C and CR-12-566901-B

        BEFORE: E.T. Gallagher, J., Jones, P.J., and Blackmon, J.

        RELEASED AND JOURNALIZED: October 2, 2014
ATTORNEY FOR APPELLANT

Paul A. Daher
Paul A. Daher & Associates
700 West St. Clair Avenue
Suite 218
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Brian D. Kraft
Assistant Prosecuting Attorney
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN T. GALLAGHER, J.:

       {¶1} Defendant-appellant, Kenneth Reed (“Reed”), appeals from his consecutive

sentences. For the following reasons, we reverse and vacate the trial court’s judgment

ordering consecutive sentences, and remand for resentencing on this issue.

       {¶2} On January 10, 2013, Reed pleaded guilty to one count of burglary in

CR-12-566901, and one count of burglary and one count of aggravated theft in

CR-12-566485. On February 11, 2013, he was sentenced to five years in prison for the

first case, which was ordered to run consecutively to the aggregate three-year prison term

he was sentenced to in the second case, for a total of eight years in prison. It is from this

sentence that Reed now appeals, raising one assignment of error.

       {¶3} In his sole assignment of error, Reed argues the trial court erred in sentencing

him to consecutive sentences without making the required statutory findings. He cites

State v. Johnson, 8th Dist. Cuyahoga No. 99620, 2013-Ohio-5744 (appeal by Reed’s

codefendant), and State v. Venes, 2013-Ohio-1891, 992 N.E.2d 453 (8th Dist.), both of

which reversed the trial court’s imposition of consecutive sentences based on the court’s

failure to make the required statutory findings pursuant to R.C. 2929.14(C)(4). In the

instant case, the state concedes the error.

       {¶4} Most recently, in State v. Bonnell, Slip Opinion No. 2014-Ohio-3177,         the

Ohio Supreme Court held that:

       On appeals involving the imposition of consecutive sentences, R.C.
       2953.08(G)(2)(a) directs the appellate court “to review the record, including
       the findings underlying the sentence” and to modify or vacate the sentence
       “if it clearly and convincingly finds * * * [t]hat the record does not support
       the sentencing court’s findings under division * * * (C)(4) of section
       2929.14 * * * of the Revised Code.” But that statute does not specify
       where the findings are to be made. Thus, the record must contain a basis
       upon which a reviewing court can determine that the trial court made the
       findings required by R.C. 2929.14(C)(4) before it imposed consecutive
       sentences.

       When imposing consecutive sentences, a trial court must state the required
       findings as part of the sentencing hearing, and by doing so it affords notice
       to the offender and to defense counsel. See Crim.R. 32(A)(4). And
       because a court speaks through its journal, State v. Brooke, 113 Ohio St. 3d
199, 2007-Ohio-1533, 863 N.E.2d 1024, ¶ 47, * * * . However, a
       word-for-word recitation of the language of the statute is not required, and
       as long as the reviewing court can discern that the trial court engaged in the
       correct analysis and can determine that the record contains evidence to
       support the findings, consecutive sentences should be upheld.

       ***

       In order to impose consecutive terms of imprisonment, a trial court is

       required to make the findings mandated by R.C. 2929.14(C)(4) at the

       sentencing hearing * * * . Accordingly, the imposition of consecutive

       sentences in this case is contrary to law. Thus, we are constrained to

       reverse the judgment * * * , vacate the sentence, and remand the matter to

       the trial court for resentencing.

Id. at ¶ 28-29, 37.      See also State v. Brooks, 8th Dist. Cuyahoga No. 100455,

2014-Ohio-3906, ¶ 11-13.

       {¶5} In the instant case, having thoroughly reviewed the record, we cannot discern

that the trial court engaged in the correct analysis, nor can we find evidence in the record

to support the court’s imposition of consecutive sentences. We find the trial court failed
to make the necessary statutory findings at Reed’s sentencing hearing. Therefore, the

trial court’s imposition of consecutive sentences is contrary to law.

       {¶6} Reed’s sole assignment of error is sustained.

       {¶7} Accordingly, we reverse and vacate the trial court’s judgment ordering

consecutive sentences. We remand the matter to the trial court for a resentencing hearing

for the sole purpose of considering whether consecutive sentences are appropriate under

R.C. 2929.14(C)(4), and if so, for it to enter the required findings on the record. See

State v. Nia, 8th Dist. Cuyahoga No. 99387, 2014-Ohio-2527, ¶ 3. See also State v.

Saxon, 109 Ohio St. 3d 176, 2006-Ohio-1245, 846 N.E.2d 824, ¶ 30; State v. Holdcroft,

137 Ohio St. 3d 526, 2013-Ohio-5014, 1 N.E.3d 382, ¶ 9 (“the appellate court is

authorized to modify the sentence or remand for resentencing to fix whatever has been

successfully challenged.”); R.C. 2953.08(G)(2)(a).

       {¶8} Furthermore, pursuant to Bonnell, if, after making the required statutory

findings on the record during Reed’s resentencing, the court imposes consecutive

sentences, the trial court is required to incorporate its findings into its sentencing entry.

It does not, however, have an obligation to state reasons to support its findings in the

entry. See Bonnell at ¶ 37; R.C. 2929.14(C)(4).

       It is ordered that appellant recover from appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

LARRY A. JONES, SR., P.J., and
PATRICIA ANN BLACKMON, J., CONCUR